Citation Nr: 1041397	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  10-31 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1943 to January 
1946. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
PTSD.  A timely appeal was noted with respect to that decision.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further action 
is required on your part.

 
REMAND

The Veteran claims that he has PTSD, which he attributes to 
exposure to combat  service during World War II.  During an April 
2009 VA examination, the Veteran reported exposure to combat 
while serving in the Pacific, including receiving enemy fire and 
returning fire.  The examiner provided a diagnosis of PTSD and 
found that the Veteran's "PTSD is at least as likely not caused 
by or the result of his military combat duty."  However, 
attempts to corroborate the Veteran's combat service have been 
unsuccessful; he did participate in the "occupation and capture 
of Saipan", but did not receive any medals or indicia of combat 
service.   The Veteran has not cited to any specific stressor 
event that caused his PTSD other than general combat service.  

While combat service has not been verified, regulatory changes 
during the course of the Veteran's appeal have altered the 
necessity to corroborate combat or specific stressor events.  If 
a stressor claimed by a Veteran is related to the Veteran's fear 
of hostile military or terrorist activity and a VA psychiatrist 
or psychologist, or a psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39852 (July 13, 2010), to be codified at 38 C.F.R. 
§ 3.304 (f)(3).  

The Veteran's service personnel records reflect that he landed on 
Saipan on July 29, 1944, and he received a Bronze Service Star 
for "participating in the capture and occupation of Saipan."  
The Board  finds that, under the changes to 38 C.F.R. § 
3.304(f)(3), the  Veteran thus had "service in a location that 
would potentially involve 'hostile military or terrorist 
activity'."  

In light of this, the Board finds it necessary to secure a new 
examination to ascertain whether the Veteran in fact has PTSD 
that is a result of his fear of hostile military activity and 
that the claimed stressor is adequate to support a diagnosis of 
PTSD.  

Further, under Clemons v. Shinseki, 23 Vet. App. 1 (2009). the 
United States Court of  Appeals for Veterans Claims (Court) held 
that, although an appellant's claim identified PTSD without more, 
it cannot be a claim limited only to that  diagnosis, but must 
rather be considered a claim for any mental disability that may 
reasonably be encompassed by several factors-including the 
claimant's description of the claim, the symptoms the claimant 
describes, and the information the claimant submits or that VA 
obtains in support of the claim.  The Court reasoned that the 
appellant did not file a claim to receive benefits only for a 
particular diagnosis, but for the affliction  (symptoms) his 
mental condition, however described, causes him.   In order to 
properly assess the  Veteran's claim for an acquired psychiatric 
disorder, to include  PTSD, on remand the AOJ must schedule him 
for a VA psychiatric examination in order to determine the 
current diagnosis or  diagnoses of his claimed acquired 
psychiatric disorder(s).  In addition to conducting a psychiatric 
examination, the designated examiner must provide a medical nexus 
opinion with respect to any identified acquired psychiatric 
disorder.  The opinion must address whether the Veteran has an 
acquired psychiatric disorder that is attributable to his active 
military service.  

In view of the foregoing, the case is REMANDED for the following  
action:

1.  The AOJ must obtain from the Orlando 
Veterans Healthcare System any available 
medical records pertaining to the Veteran's 
examination or treatment for psychiatric 
disability at that facility at any time from 
June 2009 to the present.  Any other sources 
of treatment records identified by the 
Veteran should also be contacted.  All  
records and/or responses received should be 
associated with the claims file.  If any 
records sought are determined to be 
unavailable, the Veteran must be notified of 
that fact pursuant to 38 C.F.R. § 3.159(e) 
(2010).

2.  After associating with the claims file 
all available records and/or responses  
received pursuant to the above-requested  
development, the Veteran must be scheduled  
for VA examination to determine the nature 
and etiology of any psychiatric disability, 
including PTSD.  The examiner) must 
thoroughly review the  Veteran's claims 
file, to include a copy of this remand.  

Psychological testing must be conducted  
with a view toward determining whether the 
Veteran in fact meets the criteria for a  
diagnosis of PTSD.  A VA or VA-contracted  
psychiatrist or psychologist must review the 
Veteran' claims file and test results, 
examine the Veteran, and provide an opinion  
as to whether the Veteran has  
symptomatology that meets the diagnostic  
criteria for PTSD.  The examiner must 
identify the specific stressor(s)  
underlying any PTSD diagnosis and comment 
upon the link between the current  
symptomatology and the Veteran's  
stressor(s).  In the report, the examiner  
must address the relationship between any 
diagnosed PTSD and whether the Veteran's 
identified stressors are related to his fear 
of hostile military or terrorist activity; 
whether the identified stressors are 
adequate to support a diagnosis of PTSD; and 
whether his symptoms are related to any 
identified  stressor.  A complete rationale 
must be  provided for all opinions 
expressed.

In addition to an opinion regarding PTSD, 
the examiner must provide an opinion as to 
whether it is at least as likely as not  
that the Veteran has any other current  
acquired psychiatric disorder that is  
related to his active military service.   
All opinions must be set forth in detail  
and explained in the context of the record.  

3.  After completing the requested actions, 
and any additional notification and/or  
development deemed warranted, the claim on 
appeal must be adjudicated in light of all 
pertinent evidence and legal authority.  If  
any benefit sought on appeal remains denied, 
the Veteran and his representative must be 
furnished a supplemental statement of the 
case (SSOC) and afforded the appropriate 
time period for response before the claims 
file is returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board  
intimates no opinion as to any final outcome warranted.  No  
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and argument  
on the matter the Board has remanded.  Kutscherousky v. West, 12  
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law  
requires that all claims that are remanded by the Board or by the  
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.  
2010).}



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


